Citation Nr: 1314245	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-39 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 12, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office (RO) in Pittsburgh, Pennsylvania that granted entitlement to service connection for PTSD pursuant to a March 2007 Board decision.  A zero percent disability evaluation was established effective June 16, 2004.

In a July 2011 decision the Board denied entitlement to a compensable rating for PTSD from June 16, 2004 to August 9, 2007, and granted a 10 percent rating for PTSD from August 10, 2007 to May 11, 2009.  The question what evaluation was warranted for PTSD from May 12, 2009, was remanded for further development.


FINDING OF FACT

From May 12, 2009, PTSD has been manifested by not more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks that are controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a 10 percent rating for PTSD are met from May 12, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with service-connected PTSD are more severely disabling than reflected by the currently assigned noncompensable disability evaluation and warrant a higher rating.

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording him a VA examination for an increased rating for PTSD.  The Board finds that the examination is adequate to render a determination as to this matter on appeal.  There is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2012).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3(2012). 

Posttraumatic stress disorder  is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet.App. 240, 242 (1995) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 reflects more moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school function (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.

Factual Background

At a June 2009 VA individual therapy session, the appellant reported that his medication combination seemed to work well.  He also reported continuing to smoke cannabis.  The appellant's thought process was logical and goal directed, his mood was euthymic, and his affect was full.  The appellant's speech was normal in rate and volume, but his insight was limited.  His judgment was intact, and suicidal and homicidal ideation were not present.  The appellant was diagnosed with cannabis dependency, a substance related anxiety disorder, and posttraumatic stress disorder.  A global assessment of functioning score of 63 was assigned.  

A VA outpatient clinic note dated in July 2009 indicates that the Veteran was seen with "no particular agenda."  He reported that another one of his brothers had died but did not feel a need to discuss this.  He reported coping by smoking pot.  On mental status examination the appellant was oriented and mood was stable.  There was no suicidal or homicidal ideation.  Judgment and insight were good.  An Axis I diagnosis of chronic moderate posttraumatic stress disorder was rendered.  A global assessment of functioning score of 58-60, i.e., moderate impairment, was assigned. 

At an annual VA physical examination in December 2010, the appellant was diagnosed with posttraumatic stress disorder/depression.  The appellant was noted to be alert, oriented, and to have an intact sensorium.  The examiner opined that the posttraumatic stress disorder/depression was stable.  

The Veteran was afforded a VA compensation examination in November 2011.  The examiner noted that the claims folder and VA records were reviewed.  The Veteran related that all of his psychiatric treatment had been provided through VA since a prior VA examination in 2008.

The Veteran reported retiring from the United States Postal Service in 2009 after 30 years.  At the post office he reported had worked 'by and large' nine hours a day and six days a week.  He denied altercations with co-workers, reprimands, or decreased work productivity.  The appellant denied having excessive absences, indeed, he left his job having 800 hours of sick leave.  It was reported that he had been married for 42 years and had three children whom he visited locally and in another state.  Two of the appellant's brothers had passed away since July 2008.
 
The Veteran indicated that he was last seen in psychiatry in June 2009.  He noted that he was prescribed Celexa, but he felt that his medication did not help much  He admitted, however, to poor medication compliance.  He reported minimal alcohol consumption but also reported smoking marijuana "basically every day."  He reportedly smoked as a "self-medication and a relaxation tool."  He denied any legal problems since the last VA examination. 

The appellant stated that he was independent in activities of daily living and spent his days working around the house and yard, watching television, walking his dogs, and shopping and eating out with his wife.  He said that they regularly checked on his wife's elderly parents who lived nearby.  

The Veteran related that he still had terrible memories that he could not put out of his life.  These memories did not necessarily affect his everyday life.  He reported never having a close friend, or feeling that he fit in anywhere and was a "solo person."  He reported having weekly or biweekly episodes of mild depression which lasted about a day.  He described sleeping about six hours per night, but endorsed the delayed onset of sleep, as well as restless sleep.  The appellant also reported infrequent nightmares but indicated that coverage of recent wars brought on memories of his experiences and caused him to empathize with current solders.  He stated that he could not stand crowds, and reported a history of crying both when sad and happy.  

A mental status examination was notable for the Veteran frequently speaking with his eyes closed and smiling and chuckling that were incongruent with content.  He denied having used marijuana on the day of the interview.  The appellant was casually dressed, had adequate hygiene, and was alert and oriented.  His speech was generally logical but over productive.  Affect was mildly irritable at times.  He denied homicidal and suicidal ideation, as well as hallucinations.  There was no impairment of communication or thought processes.  

The Veteran stated that he had successive hobbies.  He reported being close to his family and primarily socializing with them.  Following examination, the diagnostic impressions included cannabis dependence and cannabis-induced mood disorder on Axis I.  In the comments following, the examiner was of the opinion that the Veteran did not report a full constellation of symptoms for a diagnosis of PTSD.  The examiner opined that the cessation of cannabis use and compliance with psychiatry recommendations would likely result in improvement in his mild symptoms.  It was the examiner's opinion that if the Veteran were not already retired, he would be fully employable and could tolerate the stress and engage in requirements inherent in any employment setting.  A global assessment of functioning score of 75 was assigned. 

In July 2012, the Veteran requested a prescription refill noting that he had been taking an increased dose of the prescribed Celexa.  Despite a request for an answer, there is no record explaining why the appellant increased the prescribed dose on his own.

Legal Analysis

Review of the evidence reflects that the service-connected psychiatric disability is primarily manifested by mild symptoms that include feelings of depression, sleep difficulties, irritability and a tendency toward isolation, etc.  In a letter to the White House dated in April 2009, the Veteran's spouse attests to the daily symptoms which she believed were attributable to his PTSD.  The Veteran indicates that he enjoys close ties with family members, but states that he does not have close friends.  He reports a problems with crowds, but infrequent flashbacks and intrusive thoughts.  The Board observes that he had regular and steady work was a postal employee before retiring after 30 years, and indicated that he got along well with co-workers.  There is no evidence of suicidal or homicidal ideation or impulse control problems.   His mental status and cognitive functioning on the whole appears to be intact with no evidence of untoward symptomatology or inappropriate behavior.  The evidence reflects that the appellant functions essentially normally and has good coping skills overall.  

The Board notes, however, that there is a substantial disparity between the global assessment of functioning score of 58-60 provided at the July 2009 VA outpatient evaluation when compared with the November 2011 VA examiner's assessment of 75.  As indicated above, the Veteran displays a high degree of functioning on the whole.  Moreover, it is well to note that the November 2011 examiner found that  the appellant did not currently suffer from posttraumatic stress disorder.  However, in reviewing the global assessment of functioning scores along with the clinical findings as reported above, in conjunction with the fact that he is maintained on medication, the Board will find that symptomatology associated with PTSD is consistent with mild symptomatology.  Such findings comport with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  Such a finding is consistent with the assignment of a 10 percent disability evaluation since May 12, 2009.  

While the evidence supports the assignment of a 10 percent rating under the reasonable doubt doctrine, the evidence preponderates against finding that the Veteran's PTSD symptoms have worsened to the extent that the criteria for a 30 percent evaluation are met.  Neither the lay nor the clinical evidence indicates significant symptomatology attributable to PTSD such as intermittent periods of inability to perform occupational tasks.  While the appellant reports occasional depression, at most once a week; and while he reports having restless sleep, his anxiety has been associated with his nonservice connected cannabis abuse, and there is no evidence that the Veteran has any problem with self care, suspiciousness, weekly panic attacks, or memory loss.  See Mauerhan v. Principi, 16 Vet.App. 436, 442-443 (2002).

The United States Court of Appeals for Veterans Claims has held that while the list of symptoms under the rating criteria are meant to be examples that would warrant a higher evaluation, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award an increased percent rating.   If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  In this instant case, the Veteran's PTSD symptoms from May 12, 2009 are no more than mild and do not interfere with employment-related pursuits or his quality of life to a significant extent.  The Board finds that the broad range of symptomatology the appellant displays is contemplated by a 10 percent disability evaluation and no more.  The Board thus resolves the benefit of the doubt in favor of the Veteran by finding that a 10 percent disability evaluation is warranted from May 12, 2009.

The record preponderates against finding that the rating criteria are inadequate for evaluating the Veteran's service-connected psychiatric disorder.  The evidence shows that the relative manifestations and the effects of this disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not indicated.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

ORDER

A 10 percent rating for PTSD is granted from May 12 2009, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


